99 N.Y.2d 644 (2003)
HARRY J. PAPPAS, Appellant,
v.
HIS EMINENCE ARCHBISHOP DEMETRIOS, Respondent.
Court of Appeals of the State of New York.
Submitted February 3, 2003.
Decided April 3, 2003.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed that portion of Supreme Court's order that denied appellant's motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.